Exhibit 10.1

Deed of Amendment and

Acknowledgement

The parties specified in Schedule 1

Asia Pacific Transport Pty Ltd

(Receivers and Managers Appointed)

(Subject to Deed of Company Arrangement)

Freight Link Pty Ltd

(Receivers and Managers Appointed)

(Subject to Deed of Company Arrangement)

GWA (North) Pty Limited

Genesee & Wyoming Inc.

Allens Arthur Robinson

Level 28

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000

Australia

Tel 61 2 9230 4000

Fax 61 2 9230 5333

www.aar.com.au

© Copyright Allens Arthur Robinson 2010



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

1.    Table of Contents    1.    Definitions and Interpretation    3    1.1   
Definitions    4    1.2    Interpretation    4    1.3    Inconsistency    4 2.
   Completion Date    4 3.    Conditions Precedent    4    3.1    Sub-Leases   
4    3.2    Deed of Covenant (Darwin Port Corporation)    4    3.3   
Ministerial Consent – Aboriginal Land Rights (Northern Territory) Act 1976 (NT)
   4    3.4    Other Material Contract Amendments and Confirmations    4    3.5
   No prejudice to Purchaser’s rights to waive    5 4.    Sale and Purchase    5
   4.1    Business Contracts    5    4.2    Business Property Leases    5    4.3
   Business Equipment Leases    6    4.4    Authorisations    6    4.5    Agreed
CapEx Payments and Further CapEx Payments    6    4.6    Acknowledgments    7 5.
   Completion Deliverables    8    5.1    US GAAP Statements    8    5.2   
Sub-licence Agreement    8 6.    Update of Land Title References    8 7.   
Miscellaneous Amendments to Principal Agreement    8 8.    Remaining Provisions
Unaffected    9 9.    Sale Document    9 10.    Receiver Liability    9
[Schedules Intentionally Omitted]   

 

 

  Page 2



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

Date

 

   24 November 2010        Parties

 

             1.    The parties specified in schedule 1 (JV SPV Sellers);       
2.    Freight Link Pty Ltd (Receivers and Managers Appointed) (Subject to Deed
of Company Arrangement) (ACN 093 011 628) of 1 Station Place, Hindmarsh, South
Australia 5007 (FreightLink);        3.    Asia Pacific Transport Pty Ltd
(Receivers and Managers Appointed) (Subject to Deed of Company Arrangement) (ACN
082 501 942) of 1 Station Place, Hindmarsh, South Australia 5007 (APT);       
4.    GWA (North) Pty Limited (ACN 144 081 774) of 320 Churchill Road, Kilburn,
South Australia 5084 (Purchaser); and        5.    Genesee & Wyoming Inc of 66
Field Point Road, Suite 200, Greenwich, CT 06830, United States of America
(Purchaser’s Guarantor).     Recitals              A    The parties are parties
to a business sale agreement dated 9 June 2010 under which APT, the JV SPV
Sellers and FreightLink have agreed to sell the Business and the Business Assets
and the Purchaser has agreed to purchase the Business and the Business Assets
and the Purchaser’s Guarantor has agreed to guarantee the obligations of the
Purchaser (the Principal Agreement).          B   

The parties wish to acknowledge and agree certain matters that arise under the
Principal Agreement in the manner set out in this Deed.

 

It is agreed as follows.

 

1. Definitions and Interpretation

 

 

1.1 Definitions

Definitions in the Principal Agreement apply in this Deed unless the context
requires otherwise.

Port Terminal Development Agreement for Lease means the agreement entered into
between the Darwin Port Corporation, APT and the Northern Territory of Australia
dated 18 April 2001.

Substitute Arrangements means those arrangements outlined in Schedule 2.

 

 

  Page 3



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

1.2 Interpretation

Clauses 1.2, 1.3, and 23.8 to 23.13 inclusive of the Principal Agreement apply
as if incorporated in this Deed.

 

1.3 Inconsistency

If there is any inconsistency between the provisions of this Deed and the
provisions of the Principal Agreement then the provisions of this Deed will
prevail to the extent of the inconsistency and the provisions of the Principal
Agreement will be construed accordingly.

 

2. Completion Date

 

 

The definition of “Completion Date” in clause 1.1 of the Principal Agreement is
amended by deleting it and replacing it with the following:

“Completion Date means 12:00 midnight on 1 December 2010, or such other date as
agreed in writing by the Sellers and the Purchaser.”

 

3. Conditions Precedent

 

 

3.1 Sub-Leases

In respect of the Material Contracts specified in paragraphs (B), (C) and (D) of
Schedule 13 of the Principal Agreement, the requirements of:

 

  (a) clause 3.1(b) of the Principal Agreement; and

 

  (b) clause 7.2(g)(i) of the Principal Agreement,

are amended by replacing them with the Substitute Arrangements specified in
paragraph 3 of Schedule 2 to this Deed.

 

3.2 Deed of Covenant (Darwin Port Corporation)

The requirements of clause 3.1(c) of the Principal Agreement are amended by
replacing them with the Substitute Arrangements specified in paragraph 4 of
Schedule 2 to this Deed.

 

3.3 Ministerial Consent – Aboriginal Land Rights (Northern Territory) Act 1976
(NT)

The Corporation has confirmed to the parties that Ministerial consent is not
required under section 19(8) of the Aboriginal Land Rights (Northern Territory)
Act 1976 (NT) to the assignment or novation of the Aboriginal Land Sub-Leases.
As a result, and notwithstanding clause 3.6(a) of the Principal Agreement, the
parties agree that clause 3.1(e) of the Principal Agreement does not apply.

 

3.4 Other Material Contract Amendments and Confirmations

 

  (a) The Material Contracts specified in paragraph (E) of Schedule 13 of the
Principal Agreement are deleted, and the requirements of clauses 3.1(b) and
7.2(g)(i) of the Principal Agreement in respect of those Material Contracts
deleted are replaced with the Substitute Arrangements specified in paragraphs 1
and 2 of Schedule 2 to this Deed.

 

 

  Page 4



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

  (b) In respect of the Material Contract specified in paragraph (H) of Schedule
13 of the Principal Agreement, the requirements of clauses 3.1(b) and 7.2(g)(i)
of the Principal Agreement are amended by replacing them with the requirement:

 

  (i) for the Purchaser and the counterparty to that Material Contract (other
than the Purchaser and FreightLink) to duly execute and deliver to the
Purchaser, on or before Completion, a deed of novation in the form agreed
between the Purchaser and that counterparty; and

 

  (ii) for Territory Resources Limited to duly execute and deliver to
FreightLink, on or before Completion, a deed of release in the form agreed
between FreightLink and Territory Resources Limited.

 

  (c) The Material Contracts specified in paragraphs (K) and (P) of Schedule 13
of the Principal Agreement are deleted. The parties acknowledge that on and from
Completion the track access arrangements which are the subject of the Material
Contract specified in paragraph (K) of Schedule 13 of the Principal Agreement
that is deleted will be covered by a separate existing agreement with Australian
Rail Track Corporation Limited.

 

  (d) In respect of the Material Contract specified in paragraph (S) of Schedule
13 of the Principal Agreement, the requirements of clauses 3.1(b) and 7.2(g)(i)
of the Principal Agreement are amended by replacing them with the requirement
for the relevant Sellers and counterparties (other than the Purchaser) to duly
execute and deliver to the Purchaser, on or before Completion, a deed of
novation in respect of the Material Contract specified in paragraph (R) of
Schedule 13 of the Principal Agreement.

 

  (e) In respect of the Material Contracts specified in paragraphs (L), (M),
(N), (U) and (V) of Schedule 13 of the Principal Agreement, the requirements of
clauses 3.1(b) and 7.2(g)(i) of the Principal Agreement are amended by replacing
them with the requirement for the relevant Sellers and counterparties (other
than the Purchaser) to duly execute and deliver to the Purchaser, on or before
Completion, deeds of novation in any form agreed between the parties to this
Deed and the relevant counterparties of those Material Contracts.

 

3.5 No prejudice to Purchaser’s rights to waive

For clarity, the requirements of any Substitute Arrangement which amends and
replaces a requirement of clause 3.1(b) of the Principal Agreement is itself
capable of being waived by the Purchaser under clause 3.6(b) of the Principal
Agreement.

 

4. Sale and Purchase

 

 

4.1 Business Contracts

The Business Contracts specified in paragraphs (c) and (g) of Schedule 12 of the
Principal Agreement are deleted.

 

4.2 Business Property Leases

The Business Property Leases specified in paragraphs 4(a) and 4(b) of Schedule 9
of the Principal Agreement are deleted.

 

 

  Page 5



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

4.3 Business Equipment Leases

In respect of the Business Equipment Leases specified in part B of Schedule 11
of the Principal Agreement where G&WA or Scott Group or LeasePlan are noted as
being the supplier, the requirements of clause 10.1 of the Principal Agreement
are deemed to be satisfied.

 

4.4 Authorisations

 

  (a) In respect of the Authorisation listed at paragraph 2 of Schedule 6 of the
Principal Agreement, clause 4.6(a) and clause 7.2(f) of the Principal Agreement
do not apply.

 

  (b) Subject to clause 4.4(a) of this Deed, the Purchaser acknowledges that the
Sellers have satisfied their obligations set out in clauses 4.6 and 7.2(f) of
the Principal Agreement up to the date of this Deed. As and from Completion the
Purchaser will not carry traffic on the Railway that would require it to hold
the Authorisation listed at paragraph 2 of Schedule 6 of the Principal Agreement
until such time as it holds that Authorisation.

 

4.5 Agreed CapEx Payments and Further CapEx Payments

 

  (a) The definition of “Agreed CapEx Payments” in clause 1.1 of the Principal
Agreement is deleted and replaced with the following:

“Agreed CapEx Payments means the capital expenditure in relation to the Business
or the Business Assets that is actually paid by the Sellers or the Receivers
between the date of this document and Completion, being the expenditure amounts
as set out in part A of schedule 15.”

 

  (b) The definition of “Further CapEx Payments” in clause 1.1 of the Principal
Agreement is deleted and replaced with the following:

“Further CapEx Payments means the capital expenditure in relation to the
Business or the Business Assets that the Sellers or the Receivers have incurred
or have agreed to incur, which has not yet been paid, between the date of this
document and Completion, being the expenditure amounts as set out in part B of
schedule 15.”

 

  (c) Schedule 15 of the Principal Agreement is deleted and replaced with the
schedule set out in Schedule 4 of this Deed.

 

  (d) If for any reason a Seller or the Receivers receives a refund of an Agreed
CapEx Payment from a contractor (for example if part or all of the capital
expenditure was not undertaken or part or all of the purchase order for the
capital expenditure was cancelled or replaced with a new purchase order issued
by the Purchaser), then, to the extent and only to the extent that the Sellers
and the Receivers receive evidence from the relevant contractor to their
satisfaction that the Sellers’ and Receivers’ liability under the relevant
purchase order has been extinguished in whole or in part (as the case may be),
the Sellers agree to remit that amount in full to the Purchaser on receipt, and
until such payment to the Purchaser, agree to hold any such amount in a separate
account for the benefit of the Purchaser.

 

  (e)

If for any reason any purchase orders in respect of Further CapEx Payments are
cancelled (either in part or in their entirety) or replaced (either in part or
in their entirety) with new purchase orders issued by the Purchaser, then, to
the extent and only to the extent that the Sellers and the Receivers receive
evidence from the relevant contractor to their satisfaction

 

 

  Page 6



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

that the Sellers’ and Receivers’ liability under the relevant purchase order has
been extinguished in whole or in part (as the case may be), the Sellers agree to
remit the amount of that extinguished liability to the Purchaser on receipt, and
until such payment to the Purchaser, agree to hold any such amount in a separate
account for the benefit of the Purchaser.

 

  (f) To the extent that any purchase orders issued by the Sellers or the
Receivers for capital expenditure in relation to the Business or the Business
Assets, that are covered by Agreed CapEx Payments or Further CapEx Payments, are
not assigned or novated to the Purchaser on and from Completion, then:

 

  (i) the Sellers agree to assign the benefit of those purchase orders (in
respect of which assignments do not require the consent of or action by the
other party to the purchase order) to the Purchaser with effect on and from
Completion; and

 

  (ii) the Purchaser agrees to assume the burden of those purchase orders with
effect on and from Completion,

as if such purchase orders were “Business Contracts” under clauses 9.1 and 9.2
of the Principal Agreement, and the parties agree that such assignment and
assumption occurs on the terms of annexure B of the Principal Agreement without
the need for the parties to enter into any further documentation despite clause
9.4 of the Principal Agreement.

 

  (g) To the extent that any purchase orders issued by the Sellers or the
Receivers for capital expenditure in relation to the Business or the Business
Assets, that are covered by Agreed CapEx Payments or Further CapEx Payments, are
not assigned or novated to the Purchaser on and from Completion, then:

 

  (i) the Sellers and the Purchaser agree to use their respective reasonable
endeavours, if required by the other, to assign the benefit of those purchase
orders (in respect of which assignments are permitted (with the consent or other
action by the other party) or in respect of which assignments are absolutely
prohibited) to the Purchaser with effect on and from Completion; and

 

  (ii) the Purchaser agrees to assume the burden of those purchase orders with
effect on and from Completion,

as if such purchase orders were “Business Contracts” under clause 9.3 of the
Principal Agreement, and the parties agree that the obligations of clauses 9.4
and 9.5 shall apply in relation to those purchase orders.

 

4.6 Acknowledgments

 

  (a) Following the delivery of an Incremental Costs Notice under clause 5.1A of
the Principal Agreement, the Purchase Price has been reduced by $1.5 million
under clause 5.1A(E)(ii).

 

  (b) The Purchase Price, as determined under the Principal Agreement (as
amended by this Deed), is $331,935,832.97.

 

 

  Page 7



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

5. Completion Deliverables

 

 

5.1 US GAAP Statements

The requirements of clause 7.2(i) of the Principal Agreement are amended by
replacing them with the Substitute Arrangements specified in paragraph 5 of
Schedule 2 of this Deed.

 

5.2 Sub-licence Agreement

At Completion, the Sellers shall deliver to the Purchaser a sub-licence
agreement duly executed by APT pursuant to which APT grants to the Purchaser a
sub-licence in respect of the Proprietary Documentation (as that term is defined
in the Concession Deed).

 

6. Update of Land Title References

 

 

The title references in respect of some land parcels under the Existing Corridor
Sub-Leases (as set out in paragraph 1 of Schedule 9 and paragraph B of Schedule
13 of the Principal Agreement) have changed since the date of the Principal
Agreement. The updated title references in respect of those land parcels are set
out in Schedule 3 of this Deed, and the Principal Agreement is amended
accordingly.

 

7. Miscellaneous Amendments to Principal Agreement

 

 

The Principal Agreement is amended by:

 

  (a) deleting the words “Crown Lease Term No 1990” as they appear in:

 

  (i) paragraph 3(x) of Schedule 9 of the Principal Agreement; and

 

  (ii) paragraph (D)(x) of Schedule 13 of the Principal Agreement,

and replacing those words with the words “Crown Lease Term No 1900” in each
case;

 

  (b) deleting the words “DP World Australia Limited (formerly P & O Ports
Limited (ACN 000 049 310))” as they appear in paragraph (Q) of Schedule 13 of
the Principal Agreement and replacing those words with the words “POAGS Pty Ltd
(ACN 123 021 492) (formerly P & O Ports Limited)”;

 

  (c) deleting the words “P & O” as they appear for the second time in paragraph
(Q) of Schedule 13 of the Principal Agreement and replacing those words with the
words “POAGS Pty Ltd”;

 

  (d) deleting the words “Pacific National Bulk Rail Pty Ltd (formerly Great
Southern Railway Limited)” as they appear in paragraph (W) of Schedule 13 of the
Principal Agreement and replacing those words with the words “Great Southern
Rail Limited (formerly Great Southern Railway Limited) (ACN 079 476 949)”;

 

  (e) inserting the following words immediately after the words “D&C Contract”
in paragraph (e)(ii) of Schedule 14 of the Principal Agreement:

“(save any benefit or right arising from the grant of a sub-licence by APT to
the Purchaser in respect of the Proprietary Documentation (as that term is
defined in the Concession Deed))”;

 

 

  Page 8



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

  (f) deleting all of the words that appear in clause 5.5(c) of the Principal
Agreement and replacing those words with the words “Not used”;

 

  (g) deleting all of the words that appear in clause 5.5(d) of the Principal
Agreement and replacing those words with the words “Not used”;

 

  (h) inserting Schedule 5 to this Deed as a new Schedule 16 of the Principal
Agreement;

 

  (i) inserting the words “plus an amount equal to the Pre-Payment Amount”
immediately after the words “plus an amount equal to any Further CapEx
Payments,” as they appear in clause 5.1 of the Principal Agreement; and

 

  (j) inserting the following words, immediately after the definition of
“Post-Completion Sale Fees” in clause 1.1 of the Principal Agreement:

“Pre-Payment Amount means an amount equal to the aggregate of the amounts set
out in the column headed “Purchaser’s Liability” in the table in Schedule 16”.

 

8. Remaining Provisions Unaffected

 

 

Except as specified by this Deed, the provisions of the Principal Agreement
remain in full force and effect.

 

9. Sale Document

 

 

This Deed is a Sale Document for the purposes of the Principal Agreement.

 

10. Receiver Liability

 

 

Clause 15 of the Principal Agreement shall apply mutatis mutandis in this Deed.

 

 

  Page 9



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

Executed and delivered as a deed in Sydney

 

Executed by Brown & Root Investments      )       Pty Ltd (Receivers and
Managers      )       Appointed) by one of its joint and several      )      
receivers and managers Martin Madden or      )       David Winterbottom:      )
           )      

/S/ JONATHAN DILLON

       

/S/ MARTIN MADDEN

   Witness         Receiver and Manager   

JONATHAN DILLON

       

MARTIN MADDEN

   Name of Witness (print)         Name of Receiver and Manager (print)   
Executed by Brown & Root Investments      )       (No.1) Pty Ltd (Receivers and
Managers      )       Appointed) by one of its joint and several      )      
receivers and managers Martin Madden or      )       David Winterbottom:      )
           )      

/S/ JONATHAN DILLON

       

/S/ MARTIN MADDEN

   Witness         Receiver and Manager   

JONATHAN DILLON

       

MARTIN MADDEN

   Name of Witness (print)         Name of Receiver and Manager (print)   
Executed by GWA Northern Pty Ltd      )       (Receivers and Managers Appointed)
by      )       one of its joint and several receivers and      )       managers
Martin Madden or David      )       Winterbottom:      )      

 

 

  Page 10



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

/S/ JONATHAN DILLON

       

/S/ MARTIN MADDEN

   Witness         Receiver and Manager   

JONATHAN DILLON

       

MARTIN MADDEN

   Name of Witness (print)         Name of Receiver and Manager (print)   

Executed by ARG Sell Down No.1 Pty Ltd

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Darwin Rail No.1 Pty Limited

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

 

 

  Page 11



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

Executed by Darwin Rail No.3 Pty Limited

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by John Holland AD Investments

Pty Ltd (Receivers and Managers

Appointed) by one of its joint and several

receivers and managers Martin Madden or

David Winterbottom:

    

)

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by JH Rail Investments Pty Ltd

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

 

 

  Page 12



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Zelmex Pty Limited

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Joetel Pty Limited (Receivers

and Managers Appointed) by one of its

joint and several receivers and managers

Martin Madden or David Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

 

 

  Page 13



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

Executed by Macmahon Rail Investments

Pty Limited (Receivers and Managers

Appointed) by one of its joint and several

receivers and managers Martin Madden or

David Winterbottom:

    

)

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Thomco (No. 2021) Pty Ltd

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by S.A.N.T (MGT-UJV) Pty Ltd

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

 

 

  Page 14



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by S.A.N.T (TERM-UJV) Pty Ltd

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Northern Railway Aboriginal

Investment Pty Ltd (Receivers and

Managers Appointed), by one of its joint

and several receivers and managers Martin

Madden or David Winterbottom:

    

)

)

)

)

)

)

     

 

 

  Page 15



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Central Railway Aboriginal

Investment Pty Ltd (Receivers and

Managers Appointed), by one of its joint

and several receivers and managers Martin

Madden or David Winterbottom:

    

)

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by NAM NT Rail Pty Limited

(Receivers and Managers Appointed), by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

 

 

  Page 16



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by SIF Railway No. 1 Pty Limited

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Memax Pty Limited

(Receivers and Managers Appointed) by

one of its joint and several receivers and

managers Martin Madden or David

Winterbottom:

    

)

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

 

 

  Page 17



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

Executed by Nortfol Pty Limited (Receivers

and Managers Appointed) by one of its

joint and several receivers and managers

Martin Madden or David Winterbottom:

    

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Asia Pacific Transport Pty

Ltd (Receivers and Managers Appointed)

(Subject to Deed of Company

Arrangement) by one of its joint and

several receivers and managers Martin

Madden or Jannamaria Robertson:

    

)

)

)

)

)

)

)

     

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Executed by Freight Link Pty Ltd

(Receivers and Managers Appointed)

(Subject to Deed of Company

Arrangement) by one of its joint and

several receivers and managers Martin

Madden or Jannamaria Robertson:

    

)

)

)

)

)

)

     

 

 

  Page 18



--------------------------------------------------------------------------------

Deed of Amendment and Acknowledgement    LOGO [g123731g66i44.jpg]

 

 

 

 

/S/ JONATHAN DILLON

Witness

 

JONATHAN DILLON

Name of Witness (print)

       

/S/ MARTIN MADDEN

Receiver and Manager

 

MARTIN MADDEN

Name of Receiver and Manager (print)

  

Signed, Sealed and Delivered by

PETER JOHN DOYLE as attorney for GWA

(North) Pty Limited under power of attorney

dated 16 November 2010 in the presence of

    

)

)

)

     

/S/ ANNA LAU

Witness

 

ANNA LAU

Name of Witness (print)

       

/S/ PETER JOHN DOYLE

Attorney

 

PETER J DOYLE

Name of Attorney (print)

 

By executing this deed the attorney states that the attorney has received no
notice of revocation of the power of attorney

  

Signed for Genesee & Wyoming Inc by its

Authorised Representative in the presence of

    

)

)

)

     

/S/ ANNA LAU

Witness

 

ANNA LAU

Name of Witness (print)

       

/S/ MARK W HASTINGS

Authorise Representative

 

MARK W HASTINGS

Name of Authorised Representative (print)

  

 

 

  Page 19